NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 11-2309
                                     ___________

                                ZHONG BIAO YANG,
                                              Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                        Respondent
                    ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A072-766-263)
                    Immigration Judge: Honorable Henry S. Dogin
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  January 3, 2012
          Before: SCIRICA, CHAGARES and GREENBERG, Circuit Judges

                                (Filed: January 6, 2012)
                                      ___________

                              OPINION OF THE COURT
                                   ___________

PER CURIAM.

      Petitioner Zhong Biao Yang, a citizen of the People’s Republic of China, seeks

review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion to

reopen exclusion proceedings. For the following reasons, we will deny the petition for

review.
                                             I.

       The parties are familiar with the lengthy history of this case. Accordingly, we will

summarize the background relevant to our consideration of the issue presented. In 1994,

Yang was charged with being excludable from the United States. He conceded the

charge, but applied for asylum and withholding of exclusion, claiming that he was

persecuted based on his opposition to China’s family planning policies. In 1996, the BIA

affirmed the Immigration Judge’s (IJ) decision denying his application for relief.

       For the past fifteen years, Yang’s case has bounced between the United States

Court of Appeals for the Second Circuit, this Court, the BIA, and the IJ. Currently at

issue is Yang’s 2008 motion to reopen, in which he submitted additional evidence

supporting his claim that he had a well-founded fear of being forcibly sterilized upon his

return to China because he has violated the family planning policy by having three

children (two of whom were born in the United States). Yang’s evidence included a letter

from the Tang Xia village committee, the village’s birth control regulation and villager

agreement, and letters from two of Yang’s cousins stating that they had been sterilized.

The letter from Yang’s cousin, Chen, Zu-Kang, stated that he lives in Dong Bian village

and that in June 2007, he was sterilized after having two children. Yang’s female cousin,

who lives in Tang Xia village, submitted a statement asserting that she was sterilized in

May 2007 after she gave birth to a second child. The BIA denied the motion in

December 2008, stating that Yang’s forcible sterilization claim had been previously

litigated. Yang filed a petition for review and in August 2009, we granted the
                                             2
Government’s motion to remand so that the BIA could clarify which documents it had

considered and to “address the evidence, as appropriate.”

       In November 2009, the BIA again denied the motion to reopen, and Yang filed a

petition for review. On September 13, 2010, we issued a decision remanding the case to

the BIA. Yang v. Att’y Gen., C.A. No. 09-4739, 393 F. App’x 935 (3d Cir. 2010). We

determined that, although the BIA acknowledged that Yang’s 2008 motion to reopen was

timely filed, it assessed it as untimely and improperly required him to show changed

country conditions to excuse the untimeliness.

       On remand, the BIA denied the motion to reopen in a lengthy decision. It

determined that Yang did not “submit sufficient evidence to indicate that he is prima

facie eligible for asylum,” and thus that he did not meet his burden of establishing that he

was entitled to the reopening of his proceedings. In particular, the BIA concluded that

the evidence that Yang submitted did not help establish his prima facie eligibility for

relief because the documents were either unauthenticated or did not suggest that he “had

a reasonable possibility of establishing a well-founded fear of facing sterilization upon

his return to China.”

       Yang now seeks review of the BIA’s decision.

                                             II.

       We have jurisdiction to review the BIA’s final order of removal under 8 U.S.C. §

1252(a), and review a decision denying a motion to reopen for abuse of discretion. Guo

v. Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004). Under this standard, we may grant relief
                                             3
from the BIA’s decision only if it is “arbitrary, irrational, or contrary to law.” Sevoian v.

Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002) (internal citation omitted).

         If, as in this case, a motion to reopen is timely filed, a petitioner must make a

prima facie showing that he is entitled to asylum. Guo, 386 F.3d at 563. That is, he or

she “must produce objective evidence that, when considered together with the evidence

of record, shows a reasonable likelihood that he [or she] is entitled to relief.” Huang v.

Att’y Gen., 620 F.3d 372, 389 (3d Cir. 2010). To qualify for asylum based on a well-

founded fear of sterilization, Yang had to show both a genuine, subjective fear and an

objectively reasonable basis for that fear. See Lie v. Ashcroft, 396 F.3d 530, 536 (3d Cir.

2005). The BIA determined that the evidence Yang submitted was inadequate to support

a prima facie showing of future persecution. We discern no error in this conclusion and

disagree with Yang’s assertion that the BIA held him to an improperly high burden of

proof.

         Yang’s appellate brief focuses on the BIA’s determination that the documents that

he submitted from China were insufficient to establish that he was eligible for reopening

for further proceedings. However, the BIA properly discounted the documents from the

Tang Xia village committee because they were unauthenticated. See Chen v. Att’y Gen.,

No. 09-3459, --- F.3d ---- 2011 WL 923353, at *4-5 (3d Cir. 2011). At this point, Yang

argues only that he should not be required to authenticate the documents because it would

be nearly impossible to do so. He ignores, however, that a petitioner is permitted to

authenticate documents by other means. See id. at *4.
                                                4
       The BIA also determined that the statements from Yang’s cousins did not contain

“sufficient information to establish that” their situation “is analogous to his own.” The

BIA acknowledged that the letters “documented instances of sterilization” but noted that

one of Yang’s cousins “is female and [that] the other resides in a different village.”

Additionally, the BIA observed that it was unclear whether Yang’s “family situation”

would be considered the same as his cousins’, who were living in China when their

children were born, and who were sterilized immediately after the birth of their second

children. As support for its conclusion that the letters from Yang’s cousins were of little

value, the BIA cited to Matter of H-L-H- & Z-Y-Z-, 25 I & N Dec. 209, 216 (BIA 2010).

We have previously stated that the BIA’s opinion H-L-H & Z-Y-Z- contains a

“comprehensive discussion that persuasively addresses many of the issues before us.”

Chen, 2011 WL 923353, at *2. And here, as in H-L-H-, “[n]one of the individuals who

provided letters . . . claims to have given birth to children in the United States or to know

of anyone who has been forcibly sterilized or otherwise subjected to sanctions rising to

the level of persecution after having given birth in the United States.” 25 I. & N. Dec. at

216. The BIA did not abuse its discretion by determining that the statements from

Yang’s cousins were insufficient to establish that he was entitled to reopening his

exclusion proceedings.

       We have considered Yang’s remaining arguments and conclude that they are

meritless. We agree with the BIA that “the record supports the finding that [Yang] does


                                              5
not have a well-founded fear” of forcible sterilization. Accordingly, we will not disturb

the BIA’s denial of Yang’s motion to reopen.




                                            6